Citation Nr: 1715774	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for right knee musculoligamentous strain with limited flexion. 

3.  Entitlement to an initial compensable rating for right knee musculoligamentous strain with limited extension.  

4.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain (major extremity).

5.  Entitlement to a rating in excess of 10 percent for a right ankle sprain from April 16, 2015.

6.  Entitlement to an initial compensable rating for right ankle sprain prior to April 16, 2015.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was first before the Board in December 2014, at which time service connection for tinnitus and left knee musculoligamentous strain was granted.  This is a full grant of benefits and accordingly those issues are no longer before the Board.  The remaining issues were remanded for further development. 

The case was returned to the Board in August 2015.  The Board granted entitlement to a 10 percent rating for right ankle strain effective from April 16, 2015.  The Board also granted a 10 percent rating for cholinergic urticaria from April 16, 2015.  The Board denied entitlement to an initial compensable rating for the right ankle strain before April 16, 2015, and entitlement to initial evaluations in excess of 10 percent for the right knee disability and the right shoulder disability.  The Veteran appealed all of these determinations to the United States Court of Appeals for Veterans Claims (Court). 

In an order dated March 2016, the Court granted a March 2016 joint motion for partial remand (JMPR) for all of the issues on appeal.  Those issues were returned to the Board in August 2016 for action consistent with the terms of the joint motion.  An increased rating for the cholinergic urticaria was granted, and this issue is no longer before the Board.  The remaining issues were remanded for further development.  They have now been returned for appellate consideration.  

After the VA examination requested by the August 2016 remand was completed, the RO, in a November 2016 decision assigned a separate zero percent rating for limitation of extension of the right knee disability.  The Veteran has not expressed satisfaction with this grant.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board considers this matter to be part and parcel of the original claim for an increased rating for a right knee disability.  Therefore, it is also considered to be on appeal, and is listed as a separate issue.

The August 2015 Board decision also remanded the Veteran's claim of service connection for degenerative disc disease of the cervical spine for further development.  The JMPR notes that the Court did not have jurisdiction over that issue.  In August 2016, the Board noted that the development requested by the previous remand was not complete, and further appellate consideration of that issue was deferred.  However, the record indicates that the development has now been completed, the issue has been recertified to the Board, and it will be addressed in the current decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board acknowledges the request of the Veteran's representative in his March 2017 presentation that records of the physical therapy for the Veterans' right knee referred to in the May 2011 examination report be obtained.  However, the report states that the Veteran had completed physical therapy approximately one year earlier, which would place it during active service.  5/27/2011 VBMS, VA Examination, p. 2.  Further review indicates that it was indeed ordered by a military doctor in service, and would have occurred prior to the Veteran's discharge.  10/15/2012 VBMS, Medical Treatment Record - Government Facility, p. 11.  His service treatment records have already been obtained; moreover, records from prior to discharge would be of little to no relevance in the evaluation of his knee after discharge.  Therefore, additional action is not required as to this matter. 

The August 2015 Board remand requested that attempts be made to obtain private records pertaining to treatment of the Veteran's cervical spine disability.  This has been accomplished.  

However, the December 2014 Board remand requested that an addendum be obtained to the August 2011 VA opinion finding that the Veteran's cervical spine disability was not aggravated during service.  The examiner was to address several items in the service treatment records that were apparently overlooked in the initial opinion, and was to also address various lay statements that were not previously discussed.  Finally, as a cervical spine disability was not noted on the entrance examination and the Veteran is presumed to have been sound, the examiner was to express the opinion in terms of whether there was clear and unmistakable evidence that a cervical spine disability existed prior to service and, if so, if there was clear and unmistakable evidence it was not aggravated during service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

In an April 2015 addendum, the examiner reviewed the record, including the necessary service treatment records and lay statements, and provided an opinion.  Unfortunately, instead of using the necessary clear and unmistakable standard requested by the Board, the examiner opined that it did "appear" as if the cervical spine disability existed prior to service, but that it did "not appear" as if it were aggravated.  The Board must seek another addendum that addresses the relevant questions using the standard requested in December 2014.  4/16/2015 VBMS, C&P Exam, p. 5.  

In the August 2016 Board remand, the Board requested that the Veteran be afforded a new VA examination of his right knee, right shoulder, and right ankle to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  The Board noted that this testing was now required as the result of the Court's interpretation of 38 C.F.R. § 4.59 (2016) in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Unfortunately, while the October 2016 examination that was obtained as the result of this remand included other requested information regarding flare-ups, it did not include all the requested information required by Correia, namely the passive range of motion.  10/8/2016 Virtual VA, C&P Exam, p. 1. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must request another addendum opinion for the cervical spine and another VA examination of the right knee, right shoulder, and right ankle that provides all of the information requested in the previous remands.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain an addendum opinion from the VA clinician who completed the April 2015 opinion addressing the claim for service connection for the claimed cervical spine disability.  If that examiner is not available, or another examination is deemed necessary, that fact should be documented in the claims file, and further examination of the Veteran should be arranged. 

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect discussion of the Veteran's documented medical history and assertions. 

The clinician should specifically offer responses to the following: 

(a) (1) Did the claimed cervical spine disability clearly and unmistakably (i.e. undebatable, such that reasonable minds cannot differ) exist prior to service entrance, and, if so (2) was such disability clearly and unmistakably not aggravated (i.e., not  worsened beyond the natural progression) during or as a result of service?  The service treatment records (STRs) showing treatment for neck pain in September 1990 and "cervicalgia" in June 2007 and July 2008 should be considered before providing these opinions.

(b) If it is determined, based on the standard of review set forth above, that the claimed cervical spine disability did not exist prior to service, the examiner should state whether such is at least as likely as not related to service, to include the neck pain shown in the STRs to have been treated in September 1990, and the "cervicalgia" documented on STRs dated June 2007 and July 2008.

In addressing the above, the clinician should consider the lay statements of record, to include those pertaining to the incurrence [to include those presented in the October 2016 statement from the Veteran's wife], and continuity of symptomatology of the disorder at issue. 

The opinions requested in (a) must be set forth using the "clear and unmistakable evidence" standard of review as outlined above and, if the opinion requested in (b) is necessary, it should be set forth based on the "at least as likely as not" standard of review.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached must be provided.

2.  Schedule the Veteran for VA medical examination(s) of his right knee, right shoulder, and right ankle for the purpose of determining the current nature and severity of these disabilities.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This must include range of motion testing in active and passive motion, weight-bearing and non weight-bearing for the knee and ankle, and the paired joint if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If the examiner finds that the specific aggravating factors that cause flare-ups of the Veteran's disabilities are safely clinically-controllable, the Veteran should be provided an opportunity to perform those factors in order to produce a flare-up in conjunction with the examination.  The examination report must state whether or not testing was conducting during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




